Citation Nr: 1511304	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  09-46 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot condition.

2.  Entitlement to service connection for a right foot condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which determined that new and material evidence had not been received to reopen a previous denial of entitlement to service connection for a right foot condition.

In a June 2013 decision, the Board determined that new and material evidence to reopen the Veteran's claim for service connection for a right foot condition had not been received.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  By memorandum decision issued in October 2014, the Court vacated and remanded the June 2013 decision.  The Court held that the June 2013 Board decision provided an inadequate statement of reasons or bases as to whether new and material evidence had been submitted sufficient to reopen the Veteran's claim.  The case has been returned to the Board for further appellate action consistent with the Court's decision.

The Board notes that the Veteran has been represented by Disabled American Veterans (DAV), as reflected in a January 2011 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  However, in November 2014, the Board received correspondence from a private attorney regarding the Veteran's pending appeal.  To resolve this issue, the Board sent the Veteran a power of attorney clarification letter in December 2014.  The Board informed the Veteran that if he did not respond within 30 days, the Board would assume that he wished to remain represented by DAV.  To date, the Board has not received a response to the December 2014 clarification letter.  The Board also notes that DAV submitted a brief in support of the Veteran's appeal in February 2015.  Accordingly, the Board assumes that the Veteran wishes to remain represented by DAV.

In a July 2008 rating decision, the RO denied entitlement to service connection for a right ankle condition.  In August 2008, the RO received new evidence material to the Veteran's claim of service connection for a right ankle condition, specifically consisting of private treatment records and VA treatment records from 2003 through 2005 that were not associated with the claims file at the time of the July 2008 rating decision.  These treatment records, submitted within one year of the July 2008 rating decision, are relevant to the claim for service connection for a right ankle disability.  Thus, the issue is still pending final adjudication by the RO pursuant to 38 C.F.R. § 3.156(b).  As noted by the Board in its June 2013 decision, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate action under the provisions of 38 C.F.R. § 3.156(b). 

Additionally, as noted by the Board in its June 2013 decision, the Veteran's August 2008 claim referenced a bilateral foot condition; however the RO only adjudicated the claim with respect to the right foot.  Accordingly, the issue of service connection for a left foot condition was raised by the Veteran, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim in Virtual VA, which includes documents relevant to the issue on appeal.  Thus, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a right foot condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied entitlement to service connection for a right foot condition.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2.  Additional evidence received since the RO's September 2004 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for a right foot condition and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right foot condition.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision is final as to the claim of entitlement to service connection for a right foot condition.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a right foot condition.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a right foot condition is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Veteran's claim of entitlement to service connection for a right foot condition was previously denied, and the Veteran seeks to reopen this claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran suffers from a right foot condition, which he contends was incurred in or aggravated by service.  His claim of entitlement to service connection for a right foot condition was initially denied in a September 2004 rating decision on the basis that the evidence showed that a right flatfoot disability preexisted, and was not aggravated by, service, and that the evidence failed to show another right foot condition that was incurred in or caused by service.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The September 2004 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103.

Thereafter, the Veteran sought to reopen his claim of entitlement to service connection for a right foot condition in June 2007.  In a January 2008 rating decision, the RO denied reopening the claim on the basis that no new and material evidence had been submitted.  In August 2008, new and material evidence was associated with the claims file, in the form of VA and private treatment records regarding the Veteran's right foot condition.  Thus, the January 2008 rating decision did not become final because new and material evidence was received in August 2008, within the one year appeal period of the January 2008 rating decision, and the RO readjudicated the claims in the December 2008 rating decision that was appealed by the Veteran and is on appeal herein.  38 C.F.R. § 3.156(b).  The most recent final denial is therefore the September 2004 rating decision.

Relevant evidence of record at the time of the RO's last final rating decision in September 2004 included the Veteran's service treatment records, which note a clinical finding of moderate pes planus at service entry, private treatment records showing treatment for right foot pain, and an August 2003 VA examination report diagnosing the Veteran with flat foot deformity.  Based on this evidence, the RO concluded that the Veteran did not have a chronically disabling right foot condition that was either incurred in or aggravated by military service and denied the Veteran's claim for entitlement to service connection.

In August 2008, the Veteran requested that his claim for entitlement to service connection for a right foot condition be reopened.  Relevant additional evidence received since the RO's September 2004 rating decision includes VA and private treatment records showing additional right foot treatment and diagnoses, the Veteran's lay statements regarding his right foot condition, and a private medical opinion indicating that a right foot condition, other than pes planus, may be related to the Veteran's service. 

This evidence was not previously on file at the time of the RO's September 2004 rating decision; thus, it is new.  Furthermore, this evidence is material because it bears directly on the missing element of in-service incurrence or aggravation of a right foot condition, which is the reason that the claim was previously denied.  Specifically, when the claim was previously denied by the RO, the determination was that the Veteran did not have a chronic right foot disability that was incurred in or aggravated by service.  The newly received evidence consists of a private medical opinion indicating that the Veteran suffers from a right foot disability, other than pes planus, caused by standing on his feet while in service, as well as the Veteran's lay statements regarding a possible in-service worsening of his preexisting pes planus.  Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of service connection for a right foot condition, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  Moreover, as discussed in detail below, this new and material evidence triggers the Secretary's duty to assist by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Accordingly, the claim of entitlement to service connection for a right foot condition is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the Remand section.


ORDER

As new and material evidence has been received, the Veteran's claim for entitlement to service connection for a right foot condition is reopened.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for a right foot condition.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that his current right foot condition either began in service or, if preexisting service, was aggravated thereby.  See August 2008 Statement in Support of Claim; January 2009 Notice of Disagreement; May 2013 Appellant's Brief.  

On the Veteran's December 1989 enlistment examination, moderate, asymptomatic pes planus was clinically noted.  As a pes planus defect was noted upon entrance, the Veteran is not presumed to have been in sound condition with respect to that disability.  See 38 U.S.C.A. § 1111.  Nevertheless, service connection may be awarded for a preexisting disability that was aggravated in service.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a pre-existing disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306.  

The Board notes that the Veteran's remaining service treatment records are otherwise silent for complaints related to pes planus.  However, in an August 2008 statement, the Veteran asserted that wearing boots in service caused problems with his feet, "but the corpman [sic] always told [him] that there was nothing they could do, so get over it."  The Veteran is competent to state that he experienced right foot symptoms during service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Post-service, the Veteran sought private treatment for right foot pain in January and December 2002.  A November 2003 VA treatment record shows that the Veteran reported chronic right foot pain with swelling.  In May 2004, the Veteran underwent a VA orthopedic surgery consult.  Examination revealed severe pronation of his feet with collapse of the longitudinal arch.  X-rays of the foot showed sclerosis and minimal degenerative molding in the mid tarsal joint.  The Veteran was diagnosed with flat foot deformity.  Thereafter, the Veteran sought VA treatment for right foot symptoms in September 2005, November 2005, September 2007, and November 2007.  Diagnoses included pes planus, plantar fascitis, and pain in joint involving foot and ankle.

In an August 2008 letter, the Veteran's private physician, Dr. M.C., indicated that the Veteran had been diagnosed with bilateral planovalgus alignment, right posterior tibial insertional tendonitis, and resolved right foot strain secondary to an acute injury sustained during service.  

VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Regarding the Veteran's right foot pes planus, the Veteran has a current diagnosis.  Additionally, the Veteran provided competent lay evidence regarding a possible worsening in severity of his preexisting pes planus due to wearing boots in service.  A VA examination with opinion is therefore necessary in order to determine whether the Veteran's preexisting right foot pes planus was aggravated by service.  McLendon, 20 Vet. App. at 83.

The Board notes that the Veteran was afforded a VA examination in August 2003.  The examiner diagnosed the Veteran with mild flat foot deformity.  However, the examiner did not render an opinion regarding the etiology of the Veteran's flat foot deformity, to include whether it was aggravated by active duty service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").  Accordingly, a new examination with opinion is needed.

Furthermore, as noted above, since the August 2003 examination, VA and private treatment records show right foot diagnoses other than pes planus, to include plantar fasciitis and right posterior tibial insertional tendonitis.  For these other right foot disorders, which were not noted at entrance, the claim is one for service connection and not service aggravation.  The Veteran has not been afforded a VA examination with regard to these other right foot disorders.  

In the aforementioned August 2008 letter, Dr. M.C. opined that the Veteran's posterior tibial tendonitis "is more than likely related to the timed duration that he had to stand on his feet when he served in the United States Navy."  The Board finds this opinion to be inadequate as it is conclusory and without explanation of rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.").

As such, because there is evidence of currently-diagnosed right foot disorders, other than pes planus, as well as a private medical opinion indicating that a right foot disorder may be associated with prolonged standing during the Veteran's service, the Board finds that the Veteran should be provided a VA examination in order to determine the nature and etiology of any right foot disorders other than pes planus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, because the record indicates that the Veteran has been receiving ongoing private and VA treatment for his right foot condition, any updated private and VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for a right foot condition.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records, to particularly include those from Orthopaedic Surgery Centers.

2. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of any right foot disorders.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed right foot condition (other than pes planus), to include, but not limited to, plantar fasciitis and right posterior tibial insertional tendonitis, had its onset in service or is related to any in-service disease, event, or injury, to include prolonged wearing of boots and prolonged standing.  

The examiner should specifically review and comment on the August 2008 opinion of the Veteran's private physician, Dr. M.C., who indicated that the Veteran's posterior tibial tendonitis is likely related to service.  If necessary, and to the extent possible, the examiner should reconcile his opinion with Dr. M.C.'s findings.

With regards to the Veteran's diagnosed right foot pes planus, which was noted at entrance into service, the examiner is requested to first determine whether the Veteran's condition worsened during service.  That is, whether it is at least as likely as not (i.e., 50 percent probability or greater) that right foot pes planus permanently increased in severity.  If so, the examiner should then provide an opinion as to whether there is clear and unmistakable evidence (i.e., highest degree of medical certainty) that any increase in severity was due to the natural progress of the disease.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  A rationale for all requested opinions shall be provided.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


